EXHIBIT 10.3 Confidential Materials omitted and filed separately with the Securities and Exchange Commission.Double asterisks denote omissions. EXECUTION COPY Research Collaboration Agreement Research Collaboration Agreement (“Agreement”), dated October 18, 2016 (the “Effective Date”), between Novartis Institutes for BioMedical Research, Inc. (“Novartis”) and Cerulean Pharma Inc. (“Cerulean”).Novartis and Cerulean are each separately referred to as a “Party” and are collectively referred to as the “Parties”. BACKGROUND Whereas, Cerulean is a biopharmaceutical company, which has developed a proprietary Dynamic Tumor Targeting™ platform technology to enable the research and development of nanoparticle-drug conjugate therapeutics that improve the therapeutic index of drugs; Whereas, Novartis possesses expertise in researching, developing, manufacturing, marketing, and selling pharmaceutical products; and Whereas, the Parties wish to collaborate with the goal of using Cerulean’s Dynamic Tumor Targeting™ platform technology to discover, develop and commercialize nanoparticle-drug conjugate therapeutics directed to targets selected by Novartis using compounds provided by Novartis.
